DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-16 and 18-20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 
Response to Amendment
Applicant’s amendment has obviated the remaining objections to the specification and drawings.  Therefore, those objections are withdrawn.
Applicant’s amendment has also obviated the rejections under 35 USC § 112(b).  Therefore, those rejections are also withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (US 6662177) (“Martino”) in view of Bradley et al. (US 20170109390) (“Bradley”) and further in view of Olmstead et al., Apps Permissions in the Google Play Store, http://www.pewinternet.org/2015/11/10/apps-permissions-in-the-google-play-store/ (Nov. 10, 2015) (“Olmstead”).
Regarding claim 10, Martino discloses “[a] computer system for implementing dynamic and automatic altering of a user profile for multiple external applications based on machine learning and cognitive analysis comprising: 
a processor (computer sends program information to a television and contains a mass storage device to store program applications [implying that the computer has a processor to control the program applications] – Martino, col. 6, l. 50-col. 7, l. 13); 
a live data monitoring [and] machine learning … control (in a user interface that provides a mechanism for interacting with large databases, a user profile may be generated passively by having the system “observe” user behavior; the system may build a personal preference database by extracting a model of the user’s behavior from the choices through a machine learning process; system may learn viewers’ television watching preferences by monitoring their viewing patterns [live data monitoring] – Martino, col. 2, l. 64-col. 3, l. 21); 
said processor using said control to perform: …
analyzing … live data using machine learning … without explicit input from the user (system may learn [analyze, using machine learning] viewers’ television watching preferences by monitoring their viewing patterns – Martino, col. 2, l. 64-col. 3, l. 21; implicit profiles may be derived from selections of resources by a user without requiring the ruler to specify any rules by which decisions are made, and a machine-learning algorithm is used to derive a model by which user preferences can be predicted – id. at abstract)…; 
automatically storing said altered user profile for the user (an example of implicit profile information is a system that learns viewers’ television watching preferences by monitoring their viewing patterns; the system can help viewers schedule their television programming time and, with the addition of a storage device, automatically record those programs when the viewer is absent [since the programs are based on the user’s taste profile, they may be considered to be part of the user profile, which is altered as the user views TV] – Martino, col. 3, ll. 16-27); and 
automatically deploying said stored user profile to the multiple external applications (an example of implicit profile information is a system that learns viewers’ television watching preferences by monitoring their viewing patterns; this profile is used to recommend television programs the user might be interested in watching; the system can help viewers schedule their television programming time and, with the addition of a storage device, automatically record those programs when the viewer is absent [i.e., the profile is deployed on the device and used automatically to record TV programs; multiple applications = recommending application and recording application] – Martino, col. 3, ll. 16-27).” 
Martino appears not to disclose explicitly the further limitations of the claim.  However, Bradley discloses a “cognitive analysis control … [that] monitor[s] … data from multiple external applications (Bradley Fig. 3 and paragraph 150 disclose that trusted sources (e.g., email, IM, e-calendar, social media, notes application) [multiple external applications] containing information about tasks that a user may have performed in the past may be provided to a cognitive reminder and answer change notification system [i.e., the cognitive system may monitor the trusted sources for user activity data]); [and]
analyz[es] the …. data using … cognitive analysis … to generate an altered user profile by altering the user profile (Bradley paragraph 104 discloses that an electronic medical record (EMR) system may automatically update a user’s profile by systems operating in conjunction with the cognitive reminder and answer change notification system in response to updates to the user’s EMRs and/or in response to a diagnosis being returned by the system for the user)….”
Bradley and the instant application both relate to cognitive systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martino to monitor data from multiple applications and use the data to generate an altered user profile, as disclosed by Bradley, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the user’s profile is based on the most up-to-date information, thereby enhancing the cognitive system that depends on up-to-date profile information.  See Bradley, paragraph 104.
Neither Martino nor Bradley appears to disclose explicitly the further limitations of the claim.  However, Olmstead discloses “receiving multiple user granted access permissions to monitor live data from multiple external social media and applications (apps may require access to both the capabilities of the devices on which they reside and the user information contained on those devices; actually accessing a device’s data or capabilities requires app developers to request it from end users; permissions are the mechanism by which app developers disclose how their apps will interact with users’ devices; once permission is granted, apps can amass insights from the data collected by the apps on things like the physical activities and movements of users [so the data may be live] and social media use – Olmstead, p. 3, second and third paragraph; 70% of all app users download 11 or more apps [each requesting permissions separately] – id. at p. 11, graph entitled “App Users Often Download Dozens of Apps”); [and]
using the user granted access permissions … separately [to] access the live data from the multiple external applications (once permission is granted, insights can be amassed [accessed] from the data collected on things such as the physical activities and movements of the users, their social media use, the photos and videos they shoot and share, etc. – Olmstead, p. 3, third paragraph)….”
Olmstead and the instant application both relate to systems that request user permission for data access and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Martino and Bradley to allow the user to grant access permissions to monitor and access live data from multiple applications, as disclosed by Olmstead, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the user greater control over what potentially sensitive data are shared.  See Olmstead, p. 3, second through fourth paragraphs (discussing the role of apps in debates about privacy in the digital age and indicating that users are concerned about the information their apps require).

Regarding claim 11, Martino, as modified by Bradley/Olmstead, discloses “control code stored on a computer readable medium (computer sends program information to a television and contains a mass storage device [computer readable medium] to store program applications [control code] – Martino, col. 6, l. 50-col. 7, l. 13), and … [that] said processor uses said control code to implement dynamic and automatic altering [of] the user profile (implicit profiles are derived from the selections of resources by a user without requiring the user to specify any rules by which selections are made; a machine learning algorithm is used to derive a model by which user preferences can be predicted [so the alteration of the user profile is automatic by means of the machine learning algorithm and dynamic as the algorithm runs] – Martino, abstract).”  

Regarding claim 19, Martino, as modified by Bradley/Olmstead, discloses that “monitoring live data from multiple external applications includes automatically selecting user profile updates based on identifying user interests and preferences (example of implicit profile information is a system that learns viewers’ television watching preferences by monitoring their viewing patterns; the system learns about each of its viewers’ tastes and uses what it learns to recommend upcoming programs; system can alert users to desirable upcoming programs [i.e., programs interesting and preferable to the user] and, with the addition of a storage device, automatically record these programs when the viewer is absent [recording of program = update of user profile] – Martino, col. 3, ll. 16-27).”  

Regarding claim 20, Martino, as modified by Bradley/Olmstead, discloses that “said processor automatically deploying said stored user profile to the multiple external applications includes the user continuing to perform activities and the user receiving system suggestions based on said deployed user profile (an example of an implicit profile is a system that learns viewers’ television watching preferences by monitoring their viewing patterns [TV viewing = activity]; the system builds a profile of the viewer’s tastes, which is used to recommend [suggest] television programs that the user might be interested in watching – Martino, col. 3, ll. 16-27).”

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martino in view of Bradley and Olmstead and further in view of Coccoli et al., “Cognitive Computing in Education,” in 12.2 J. E-learning and Knowledge Soc’y 55-69 (2016) (“Coccoli”).
Regarding claim 16, Martino, as modified by Bradley and Coccoli, discloses “analyzing the live data using machine learning and cognitive analysis includes analyzing real time data via cognitive application programming interfaces (APIs) (it is natural to collect, extract, abstract, and analyze large amounts of data to realize intelligent systems that are able to react in real time to external stimuli – Coccoli, p. 57, first full paragraph; WATSON [cognitive system] has made a significant contribution to the recent growth of cognitive computing applications; WATSON can be freely experimented with through the services and APIs made available made available within the IBM BLUEMIX platform; WATSON is a full-featured cognitive computing system for the research and development of cognitive systems and services – id. at sec. 3, first two paragraphs).”  
Coccoli and the instant application both relate to cognitive computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martino/Bradley to analyze real time data using cognitive APIs, as disclosed by Coccoli, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide necessary data for a system capable of handling complex tasks such as data mining and knowledge management.  See Coccoli, sec. 1, first two paragraphs.

Regarding claim 18, Martino, as modified by Bradley, Olmstead, and Coccoli, discloses that “monitoring live data from the multiple external applications includes predicting user preferences by data analysis via [a] cognitive process from said live data (cognitive computing may be used to provide users with suggestions about products that are related to ones they are viewing or have put in their wish lists based on their preferences – Coccoli, p. 56, last full paragraph; IBM WATSON is a full-featured cognitive computing system for the research and development of cognitive systems and services – id. at sec. 3, first two paragraphs; WATSON’s performance on Jeopardy! is due to the capacity to answer open questions by crawling [monitoring] both structured and unstructured data [i.e., from multiple applications] – id. at past paragraph on p. 61).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martino/Bradley to predict user preferences via a cognitive process, as disclosed by Coccoli, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the relevance of product suggestions given by the system, thereby increasing both customer satisfaction and sales success.  See Coccoli, p. 56, past full paragraph.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martino in view of Bradley and Olmstead and further in view of Jiao et al. (US 20170103180) (“Jiao”).
Regarding claim 12, neither Martino, Olmstead, nor Bradley appears to disclose explicitly the further limitations of the claim.  However, Jiao discloses that “said external applications granted access permissions [are] dynamically monitored without any further manual input from the user (system can use device data [external application] generated by activity monitoring devices in combination with profile data – Jiao, paragraph 40; activity data may include pace, distance, elevation, heartbeat, and/or other information relating to user activity [so they are dynamically monitored without input from the user] – id. at paragraph 41; activity monitoring devices can store their data in a device database, and the system may only use device data if a user has specifically opted-in and given permission for the data to be accessed by the system – id. at paragraph 42).”  
Jiao and the instant application both relate to user-granted data access systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Martino and Bradley to allow the user to grant data access permissions and to monitor those data without further input from the user, as disclosed by Jiao, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would protect privacy and prevent un authorized access to potentially sensitive information.  See Jiao, paragraph 42.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martino in view of Bradley and Olmstead and further in view of Gonzáles Castaño et al. (US 20170093722) (“Gonzáles Castaño”).
Regarding claim 13, neither Martino, Olmstead, nor Bradley appears to disclose explicitly the further limitations of the claim.  However, Gonzáles Castaño discloses that “said processor monitoring live data from multiple external applications includes said processor monitoring system and network user metrics (in a system for optimizing network traffic, a network metrics manager stores, monitors and processes network metrics from a plurality of network devices [network users] – Gonzáles Castaño, paragraph 64).”  
Gonzáles Castaño and the instant application both relate to the monitoring of networked resources and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified and combination of Martino, Olmstead, and Bradley to monitor system and network user metrics, as disclosed by Gonzáles Castaño, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to optimize the performance of the networks.  See Gonzáles Castaño, abstract.

Regarding claim 14, Martino, as modified by Olmstead, Bradley, and Gonzáles Castaño, discloses that “said processor monitoring system and network user metrics includes said processor monitoring at least one of social media, online purchase history, and user applications (example of implicit profile information is a system that learns viewers’ television watching preferences by monitoring their viewing patterns [TV = user application]; the system learns about each of its viewers’ tastes and uses what it learns to recommend upcoming programs – Martino, col. 3, ll. 16-27).”  

Regarding claim 15, Martino, as modified by Gonzáles Castaño, Olmstead, and Bradley, discloses that “the external applications include at least one of user email and a user calendar (Bradley Fig. 3 shows that the trusted sources providing information to the cognitive reminder and answer change notification system may be email or e-calendar applications).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Martino and Gonzáles Castaño to include a user calendar and an email application among the applications monitored by the cognitive system, as disclosed by Bradley, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to gain information about the user’s habits from diverse sources, ensuring that the information is more accurate than would be the case if the system relied only on a single source.  See Bradley, paragraph 150.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-16 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-9, respectively, of copending Application No. 15/828,596 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, other than a difference in statutory category, the claims are substantively identical.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A comparison chart of the claims follows.
Instant Application
Reference Application
10. A computer system for implementing dynamic and automatic altering of a user profile for multiple external applications based on machine learning and cognitive analysis comprising: 
a processor; 
a live data monitoring, machine learning, and data cognitive analysis control; 
said processor using said control to perform: 
receiving multiple user granted access permissions to monitor live data from multiple external social media and applications; 
using the user granted access permissions to separately access the live data from the multiple external applications; 
analyzing the live data using machine learning and cognitive analysis without explicit input from the user to generate an altered user profile by altering the user profile; 
automatically storing said altered user profile for the user; and 
automatically deploying said stored user profile to the multiple external applications.
1. A computer-implemented method for implementing dynamic and automatic altering of a user profile for multiple external applications based on machine learning and cognitive analysis in a computer system including a processor and live data monitoring, machine learning and data cognitive analysis control, said computer- implemented method comprising: 
said processor using said live data monitoring, machine learning and data cognitive analysis control to perform: 
receiving multiple user granted access permissions to monitor live data from multiple external social media and applications; 
using the user granted access permissions to separately access the live data from the multiple external applications, 
analyzing the live data using machine learning and cognitive analysis without explicit input from the user to generate an altered user profile by altering the user profile; 
automatically storing said altered user profile for the user; and 
automatically deploying said stored user profile to the multiple external applications.
12. The computer system as recited in claim 10, wherein said external applications granted access permissions are dynamically monitored without any further manual input from the user.
2. The method as recited in claim 1, wherein said external applications granted access permissions are dynamically monitored without any further manual input from the user.
13. The computer system as recited in claim 10, wherein said processor monitoring live data from multiple external applications includes said processor monitoring system and network user metrics.
3. The method as recited in claim 1, wherein monitoring live data includes monitoring system and user metrics.
14. The computer system as recited in claim 13, wherein said processor monitoring system and network user metrics includes said processor monitoring at least one of social media, online purchase history, and user applications.
4. The method as recited in claim 3, wherein monitoring system and user metrics includes monitoring at least one of social media, online purchase history, and user applications.
15. The computer system as recited in claim 14, wherein the external applications include at least one of user email and user calendar.
5. The method as recited in claim 4, wherein the external applications include at least one of user email and a user calendar.
16. The computer system as recited in claim 10, wherein analyzing the live data using machine learning and cognitive analysis includes analyzing real time data via cognitive application programming interfaces (APIs).
6. The method as recited in claim 1, wherein analyzing the live data using machine learning and cognitive analysis includes analyzing real time data via cognitive application programming interfaces (APIs).
18.  The computer system as recited in claim 10, wherein monitoring live data from the multiple external applications includes predicting user preferences by data analysis via cognitive process from said live data.
8. The method as recited in claim 1, wherein monitoring live data from the multiple external applications includes predicting user preferences by data analysis via cognitive process from said live data.
19.  The computer system as recited in claim 10, wherein monitoring live data from the multiple external applications includes automatically selecting user profile updates based on identifying user interests and preferences.
9. The method as recited in claim 1, wherein monitoring live data from the multiple external applications includes automatically selecting user profile updates based on identifying user interests and preferences.


Response to Arguments
Applicant's arguments filed June 10, 2022 (“Remarks”) have been fully considered but they are not persuasive.
Applicant’s sole substantive argument is that the previously cited art allegedly does not teach “receiving multiple user granted access permissions to monitor live data from multiple external social media and applications.”  Remarks at 10-12.  These remarks are largely moot in light of the addition of Olmstead to the rejection except insofar as Applicant attacks Jiao, still being used in the rejection of claim 12, on the ground that in Jiao the external applications are allegedly given access to the central system rather than the central system given access to applications.  However, as an initial matter, note that the claim does not necessarily have to be interpreted as meaning that the processor receives permission to access the applications themselves.  Rather, the claim states that the processor “receiv[es] multiple granted access permissions to monitor live data from multiple external social media and applications.”  That is, the claim requires access to the live data that the applications produce, but not to the applications that produce the data.  Second, the only remaining limitation being taught by Jiao recites that the applications granted access permissions are dynamically monitored without further input from the user.  Applicant does not challenge the applicability of Jiao to this claim language.  Moreover, Applicant’s allegation that the permissions in Jiao are the reverse of those of the instant application is unconvincing at least for the reasons given in the Advisory Action of May 23, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN C VAUGHN/             Examiner, Art Unit 2125